Citation Nr: 1520399	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-04 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to October 1976.  Prior to that he had training in the Mississippi Army National Guard from June 1954 to May 1955.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas. 

In a July 2013 determination, the Board denied an initial compensable evaluation for service-connected bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2014 Memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

The case was remanded by Board decision in November 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board points out that when this case was remanded in November 2014, it was explained that the prior audiology evaluation in September 2012 was determined to be inadequate for adjudication purposes.  This was the basis of the Court remand of the matter to the Board.  This was because the examiner did not elaborate to any extent on the impact of the Veteran's hearing loss on the ordinary conditions of his daily life, including the ability to work.  The case was remanded for a VA new examination and for the audiology examiner to review the claims folder and the Court's opinion to address this deficiency.  The Board observes, however, that when the case was returned to the Board, following audiology evaluation in December 2014, the examiner merely responded to the Board's inquiry by recording the Veteran's statement that "Can't hear anything low pitched and a lot of that in between."  The examiner clearly did not offer any opinion in this regard as requested by the Board.   

The Court has held that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this instance, not providing a detailed and well rationalized narrative statement/opinion as to the functional effects of the appellant's hearing loss and its impact on the ordinary conditions of daily life and ability to work was a failure to comply with the terms of the remand.  Therefore, the development sought by the Board has not been accomplished.  As such, the examination report is inadequate for adjudication purposes and must once more be remanded to address the deficiency. See C.F.R. § 19.9 (2014).  The claims file must be returned to the December 2014 audiology examiner for a supplemental opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the electronic claims folder to the same VA examiner (or another one if that one is not available) who examined the Veteran in November 2014 for a supplementary opinion as set forth below.  

2.  The examiner must review the electronic claims file and provide a detailed narrative statement/opinion as to the functional effects of the Veteran's hearing loss and its impact on the ordinary conditions of daily life, and activities of daily living, including his ability to work.  The examination report must include a well-reasoned rationale for the opinion and conclusion reached.  The examiner must indicate that a review of the record was performed.

3.  The RO should ensure that the clinical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. See Stegall.

4.  After taking any further development deemed appropriate, including rescheduling the appellant for another audiology evaluation, if indicated, readjudicate the issue, including whether referral for extraschedular consideration is warranted.  If the benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.   

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

